Citation Nr: 1630001	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-27 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) August 2013 (higher ratings for peripheral neuropathy of the left lower extremity and hypertension), and May 2014 (higher rating for PTSD).  

These issues were remanded by the Board in November 2015, regrettably additional development is necessary and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2015 Board remand, the Board noted that additional VA medical center records should be requested and included in the claims file.  Thereafter, the RO was instructed to readjudicate the issues on appeal following all necessary development. 

While additional VA medical center treatment records and VA examinations were added to the claims file, the RO failed to readjudicate the issues in a supplemental statement of the case.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

Review the records to include those added to the claims file following the November 2015 Board remand and readjudicate the claims for entitlement to higher ratings for PTSD, peripheral neuropathy of the left lower extremity, and hypertension.  If the decision is less than a complete grant of the benefit sought for any issue, furnish the Veteran and his representative with a supplemental statement of the case, and afford an opportunity for response, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




